 In the Matter Of CLEVELAND COMPANY, PUBLISHER OF THE CLEVELANDNEWSandCLEVELAND NEWSPAPER GUILD, LOCAL 1, (C. I. 0.)Case No. R-1605SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 30, 1940On January 15, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled proceedings, directing that separate elections beheld among (a) employees in the commercial department and (b)employees in the editorial department employed by The ClevelandCompany, Cleveland, Ohio.On February 23, 1940, theBoard issueda Supplemental Decision 2 setting forth the results of the balloting,which resulted in the Guild's obtaining a majority in the editorialdepartment but not in the commercial department.The Board, inits Supplemental Decision, said: "If the Guild, within ten (10) daysafter receipt of this Supplemental Decision requests that it be certi-fied as the representative of employees in the editorial department,and no cause to the contrary appearing, the Board will find that edi-torialemployees constitute an appropriate unit and will certify theGuild as the representative of such employees. If not, the petitionwill be dismissed."On March 6, 1940, the Guild filed with the Boarda request that it be certified as the representative of employees inthe editorial department "without prejudice however to its righthereafter to petition the Board for certification as representativeof the employees in the Editorial and Commercial Departments."Thereafter the Guild withdrew the clause above quoted and renewedits request for certification as the representative of employees in theeditorial department.119 N L R B 435220 N L R B 79822 N. L. R. B., No. 20.477 478DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all employees in the editorial department employedby The Cleveland Company, Cleveland, Ohio, excluding the editor,the managing editor, and occasional contributors," constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:SUPPLEMENTALCONCLUSION OF LAWAll employees in the editorial department employed by The Cleve-land Company, Cleveland Ohio, excluding the editor, managing edi-tor, and occasional contributors, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.CERTIFICATION OF REPRESENTAI IVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Sections 8 and 9, of Na-tionalLabor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Cleveland Newspaper Guild has beendesignated and selected by a majority of the employees in the edito-rialdepartment employed by The Cleveland Company, Cleveland,Ohio, excluding the editor, the managing editor, and occasional con-tributors, as their representative for the purposes of collective bar-gaining and that, pursuant to Section 9 (c) of the Act, ClevelandNewspaper Guild is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.31n the Decision above referred to, we found that Marjory Strong, Edna Woolley, andPaul Young were in this category and excluded them from the unit.